Exhibit 10.4

MARVELL TECHNOLOGY GROUP LTD.
AMENDED AND RESTATED 1995 STOCK OPTION PLAN

REFORMATION OF STOCK OPTION AGREEMENTS

This Reformation of Stock Option Agreements is entered into by and between
George Hervey (the “Optionee”) and Marvell Technology Group Ltd., a Bermuda
corporation (the “Company”), effective as set forth below.

Recitals

WHEREAS, the Company previously issued to the Optionee options to acquire shares
of common stock of the Company pursuant to stock option agreements (the
“Agreements”) under the Company’s Amended and Restated 1995 Stock Option Plan
(the “Plan”) (all references to shares and per share prices in this Reformation
of Stock Option Agreement are as adjusted for subsequent stock splits);

WHEREAS, based upon an internal review of the Company’s practices relating to
stock option grants, the Company has now determined that the effective dates of
grant for the following options (the “Options”) appear to be the dates set forth
below based upon the best information available to the Company:

Date of
Grant (per
Agreement)

 

Exercise
Price per
Share

 

Number
of Shares
Subject to
Option

 

Corrected
Date of
Grant

 

Exercise
Price per
Share on
Corrected
Date of
Grant
(“Corrected
Exercise
Price”)

 

Aggregate
Excess of
Corrected
Exercise Price
over Original
Exercise Price

 

Exercised
or
Unexercised

 

3/18/05

 

$

17.73

 

24,212

 

3/24/05

 

$

18.64

 

$

22,033

 

Unexercised

 

1/2/04

 

$

9.475

 

10,552

 

2/4/04

 

$

9.81

 

$

3,535

 

Unexercised

 

1/2/04

 

$

9.475

 

269,448

 

2/4/04

 

$

9.81

 

$

90,265

 

Unexercised

 

5/5/03

 

$

6.185

 

7,896

 

8/12/03

 

$

8.995

 

$

22,188

 

Unexercised

 

5/5/03

 

$

6.185

 

192,104

 

8/12/03

 

$

8.995

 

$

539,812

 

Unexercised

 

10/16/02

 

$

3.4675

 

28,836

 

12/13/02

 

$

5.1275

 

$

47,868

 

Unexercised

 

10/16/02

 

$

3.4675

 

251,164

 

12/13/02

 

$

5.1275

 

$

416,932

 

Unexercised

 

2/28/02

 

$

7.6725

 

6,668

 

4/3/02

 

$

10.09

 

$

16,120

 

Unexercised

 

2/28/02

 

$

7.6725

 

105,332

 

4/3/02

 

$

10.09

 

$

254,641

 

Exercised in 2006

 

2/28/02

 

$

7.6725

 

48,000

 

4/3/02

 

$

10.09

 

$

116,040

 

Exercised before 2006

 

1/2/01

 

$

5.3438

 

160,000

 

1/15/01

 

$

6.8750

 

244,992

 

Exercised before 2006

 

 


--------------------------------------------------------------------------------


WHEREAS, the Optionee takes no position with respect to the effective date of
grant and instead defers to the Company’s determination; and

WHEREAS, the parties hereby reform each Agreement to reflect the applicable
Corrected Exercise Price, which equals the fair market value of the common stock
of the Company on the corrected date of grant set forth above.

Agreement

NOW, THEREFORE, the parties hereto, intending to be legally bound, hereby agree
as follows:


A.            THE TERMS OF EACH OPTION AND AGREEMENT ARE HEREBY REFORMED,
EFFECTIVE ON THE ORIGINAL DATE OF GRANT OF THE OPTION, TO REFLECT THAT THE
EXERCISE PRICE PER SHARE IS THE CORRECTED EXERCISE PRICE AS SET FORTH ABOVE.


B.            UPON EXECUTION OF THIS REFORMATION OF STOCK OPTION AGREEMENTS ON
OR BEFORE DECEMBER 31, 2006, WITH RESPECT TO THE PORTION OF THE OPTION THAT WAS
EXERCISED IN 2006, THE OPTIONEE SHALL PAY TO THE COMPANY THE AGGREGATE AMOUNT BY
WHICH THE CORRECTED EXERCISE PRICE EXCEEDS THE AMOUNT THE OPTIONEE PAID FOR THE
SHARES, OR $254,641.


C.            UPON EXECUTION OF THIS REFORMATION OF STOCK OPTION AGREEMENTS ON
OR BEFORE DECEMBER 31, 2006, WITH RESPECT TO THE OPTIONS (OR PORTIONS THEREOF)
THAT WERE EXERCISED PRIOR TO 2006, THE OPTIONEE SHALL PAY TO THE COMPANY THE
AGGREGATE AMOUNT BY WHICH THE CORRECTED EXERCISE PRICE EXCEEDS THE AMOUNT THE
OPTIONEE PAID FOR THE SHARES, OR $361,032.


D.            THE TERMS OF THE AGREEMENT NOT SPECIFICALLY REFORMED HEREBY REMAIN
IN FULL FORCE AND EFFECT.


E.             ALL DEFINED TERMS USED HEREIN BUT NOT OTHERWISE DEFINED SHALL
HAVE THE MEANING ASSIGNED TO SUCH TERMS IN THE AGREEMENTS.


F.             THIS REFORMATION OF STOCK OPTION AGREEMENTS SHALL BE GOVERNED BY
THE LAWS OF THE STATE OF CALIFORNIA.

2


--------------------------------------------------------------------------------



G.            THE OPTIONEE HAS HAD AN OPPORTUNITY TO CONSULT WITH THE OPTIONEE’S
PERSONAL TAX, LEGAL AND INVESTMENT ADVISORS WITH REGARD TO THIS REFORMATION OF
STOCK OPTION AGREEMENTS, AND IS NOT RELYING ON THE COMPANY OR ITS AGENTS FOR
SUCH ADVICE.  THE OPTIONEE AGREES THAT THE COMPANY SHALL NOT BE LIABLE FOR ANY
COSTS, TAXES, LOSS OR DAMAGE THAT THE OPTIONEE MAY INCUR BY ENTERING INTO THE
AGREEMENT OR THIS REFORMATION OF STOCK OPTION AGREEMENTS; IT BEING UNDERSTOOD
THAT THE OPTIONEE WILL NOT PURSUE A CLAIM, WHETHER BY WAY OF INDEMNIFICATION OR
OTHERWISE (I) WITH RESPECT TO SUCH COSTS, TAXES, LOSS OR DAMAGE, (II) WITH
RESPECT TO AMOUNTS PAID TO THE COMPANY PURSUANT TO PARAGRAPHS B AND C OF THIS
REFORMATION OF STOCK OPTION AGREEMENTS OR (III) WITH RESPECT TO COSTS INCURRED
IN CONNECTION WITH THE NEGOTIATION AND PREPARATION OF THIS REFORMATION OF STOCK
OPTION AGREEMENTS; PROVIDED, HOWEVER, THAT NOTHING HEREIN SHALL OTHERWISE AFFECT
ANY RIGHTS OF THE OPTIONEE TO INDEMNIFICATION PURSUANT TO THE COMPANY’S BYE-LAWS
OR ANY OTHER AGREEMENTS OR INSTRUMENTS OF OR WITH THE COMPANY OR ANY OF ITS
SUBSIDIARIES.

The parties hereto have duly executed this Reformation of Stock Option
Agreements on the dates set forth below.

MARVELL TECHNOLOGY GROUP LTD.

 

 

 

By:

/s/ Mike Tate

 

 

 

 

 

 

Name:

Mike Tate

 

 

 

 

 

 

Title:

VP & Treasurer of MSI

 

 

 

 

 

 

 

 

 

 

Date:

12/27/06

 

/s/ George A. Hervey

 

Signature of Optionee

 

 

 

George A. Hervey

 

George Hervey

 

 

 

Date:

12/28/06

 

3


--------------------------------------------------------------------------------